Citation Nr: 1133326	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO. 06-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

 Whether a July 1973 rating decision denying entitlement to service connection for prostatitis should be revised or reversed on the grounds of clear and unmistakable error (CUE).



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1955 and from September 1955 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement within one year of August 6, 1973, notice of a July 31, 1973, rating decision that denied service connection for prostatitis. 

2.  The arguments received from the Veteran in support of his motion for CUE set forth an alleged specific error of fact in the RO's July 31, 1973, decision, in stating that the RO did not acknowledge in its rating decision that the Veteran had been diagnosed as having chronic prostatitis at a July 1973 VA examination. 

3.  The Veteran has not provided any degree of specificity as to why the result of the July 31, 1973, rating decision would have been manifestly different but for the alleged error of omitting the word chronic in its characterization of his prostatitis as diagnosed at a July 1973 VA examination.


CONCLUSIONS OF LAW

1.  The July 31, 1973, RO rating decision that denied a claim for service connection for prostatitis is final. 38 U.S.C.A. § 7105 (West 2002). 

2.  Because the pleading requirements for a motion for revision of an RO rating decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law. The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).


Motion for Finding of CUE

As noted above, the Veteran was discharged from active service in September 1972.  In December 1972, he submitted an application for service connection for low back disability and hearing loss via the Veterans Assistance Section of the VA Hospital in Clarksburg, West Virginia, 

At a VA examination in July 1973, based on the results of a physical examination and the history provided by the Veteran, the Veteran was diagnosed as having "prostatitis, chronic, mild," as well as several other diseases and injuries.

In a rating decision dated on July 31, 1973, the RO granted service connection for multiple disabilities, but found that service connection for "mild prostatitis" was not warranted.  The denial of service connection for prostatitis was made on the basis that no treatment for prostatitis was shown in service.

In a letter dated on August 6, 1973, the Veteran was provided notice that the RO denied service connection for "mild prostatitis," and was provided his appellate rights with respect to this denial.   The Veteran did not submit a notice of disagreement within one year of the August 6, 1973, notice of the RO denial of service connection for prostatitis.  As a result, the July 31, 1973, RO rating decision that denied service connection for prostatitis is final. See 38 U.S.C.A. § 7105.

In correspondence dated in March 2004, the Veteran submitted a motion to revise or reverse the July 31, 1973, rating decision that denied service connection for prostatitis based on CUE.  He alleged a specific error of fact insofar as he stated that the RO noted in its rating decision that he was diagnosed as having prostatitis at a July 1973 VA examination, but did not note that the July 1973 VA examiner characterized the condition as chronic prostatitis.  He recounted definitions and synonyms for the word chronic, noting that it is susceptible to meanings such as lasting a long time, as opposed to acute; perpetual; habitual; constant; or, of frequent recurrence.  In a statement in April 2005, he elaborated that "I didn't develop chronic prostatitis on 07-01-1973." 


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Previous determinations which are final and binding ... will be accepted as correct in the absence of [CUE]." 38 C.F.R. § 3.105(a). To initiate a request for revision, a claimant must file a CUE motion that collaterally attacks a final decision by an RO or the Board. See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993).

To establish CUE in a final decision of the Board or of the RO, a claimant must show that (1) either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and (2) had the error not been made the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim. Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet. App. 310, 313 (2005). See also 38 C.F.R. §§ 3.105(a) (RO CUE), 20.1403 (Board CUE).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (adopting Court of Appeals for Veterans Claims (Court) interpretation of 38 C.F.R. § 3.105).

The failure to raise a specific allegation of clear and unmistakable error "does not waive such a claim--it only delays its adjudication to a time when it is properly raised." See Andrews v. Principi, 18 Vet. App. 177, 182 (2004), aff'd sub nom. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).

Both the Court and the Federal Circuit have addressed the specificity requirement necessary for CUE motions. In Pierce v. Principi, 240 F.3d 1348 (Fed.Cir.2001), the Federal Circuit instructed that a CUE movant must describe the alleged error  "with some degree of specificity" and must "provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.' " Id. at 1355 (quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993)); see also Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); 38 C.F.R. § 20.1404(b) (A sufficiently pled CUE motion must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.") (emphasis added). 

In Roberson v. Principi, the Federal Circuit determined the standard to be applied when VA considers the scope of claims for benefits: VA is required "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits." 251 F.3d 1378, 1384 (Fed.Cir.2001) (citing Hodge, 155 F.3d at 1362).  More recently, in Andrews, the Federal Circuit reiterated that "CUE claims must be pled with specificity," 421 F.3d at 1282, but elaborated upon this standard by stating that "VA's duty to sympathetically read a veteran's pro se CUE motion to discern all potential claims is antecedent to a determination of whether a CUE claim has been pled with specificity," 421 F.3d at 1283.

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent. Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective. See Acciola v. Peake, 22 Vet. App. 320 (2008).  Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision. See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading"). 

If the CUE pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit.  In that circumstance, a CUE motion is properly dismissed without prejudice. See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet. App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling"). 

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them. See Acciola v. Peake, 22 Vet. App. 320 (2008).

The benefit of the doubt rule does as set forth at 38 U.S.C.A. § 5107(b) does not apply to claims of Board CUE. See 38 C.F.R. 20.1411(a). 

The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


CUE Motion Dismissed

The Veteran's CUE motion in the July 31, 1973, rating decision was specific in noting that the RO omitted the word "chronic" from its characterization of the July 1973 VA examiner's diagnosis of chronic mild prostatitis.  However, the Veteran provided no degree of specificity as to why the outcome of the July 31, 1973, decision would have been manifestly different but for the omission of the word "chronic" by the RO in its recounting of the July 1973 VA examiner's diagnosis. The Board cannot ascertain a manifestly obvious reason why the diagnosis of chronic mild prostatitis, as diagnosed in July 1973, might not have begun at a time subsequent to the Veteran's discharge from service in September 1972, and in this vein, the RO provided a basis in making its decision by noting that treatment for prostatitis was not indicated in the service treatment records. 

The Veteran has specifically alleged a factual error ,but has provided no specificity as to why the outcome of the July 31, 1973, rating decision would have been manifestly different but for the omission of the word "chronic" in recounting the VA examiner's diagnosis.  This renders his motion for CUE insufficiently clear and specific. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Board finds nothing on its face to give rise to a finding of CUE and perceives no opportunity to fill in the gaps the Veteran's theory of CUE, as may at times be possible where a veteran raises obvious or inferred CUE, but lacks sophistication in CUE pleading requirements. See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading").  The Board may under certain circumstances flesh out a theory of CUE but cannot develop a CUE theory for the Veteran where such a theory is absent from the pleadings. See Acciola v. Peake, 22 Vet. App. 320 (2008).

For the above reasons, the pleading requirements for a claim of CUE are not met. Fugo v. Brown, 6 Vet. App. 40 (1993); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting Court of Appeals for Veterans Claims interpretation of 38 C.F.R. § 3.105).  The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  Accordingly, the Veteran's claim of CUE in a July 31, 1973, rating decision that denied service connection for prostatitis is dismissed without prejudice to refiling.

Although he has been represented by an attorney in the past, the Veteran is currently pursuing his CUE claim pro se.  As a result, the Board has reviewed his CUE pleading as sympathetically as possible. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005). However, in the absence of any specific pleading as to why the outcome of the July 31, 1973, rating decision would have been manifestly different but for the alleged error, or any defect that on its face that gives rise to a finding or reasonably identifiable inference of CUE that the Board might raise on the Veteran's behalf, the appropriate remedy is dismiss this appeal without prejudice to refiling. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  In reaching this determination, the Board has sympathetically read the CUE motion, but has also applied common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them. See Acciola v. Peake, 22 Vet. App. 320 (2008). 


ORDER

The motion for a finding of CUE in a July 31, 1973, rating decision that denied service connection for prostatitis is dismissed without prejudice to refiling.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


